ORDER

Timothy Brown (“defendant”) appeals from the judgment on his conviction, after a jury trial, of two counts of criminal nonsupport under section 568.040 RSMo 1994. The court sentenced defendant to two consecutive nine month jail terms. Defendant claims the trial court erred in refusing to submit the issue of good cause in the jury instructions and also in excluding evidence pertaining to defendant’s payment history.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*440The judgment of the trial court is affirmed in accordance with Rule 30.25(b).